Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 06/17/2020. Claims 1, 17 and 19 are independent claims. Claims 1-19 have been examined and rejected in the current patent application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“acquisition unit” in claim(s) 1 & 11
“analysis unit” in claim(s) 1, 7 & 16
“estimation unit” in claim(s) 1-2, 4, 10, 12 & 14
 “generation unit” in claim(s) 2, 7, 11 & 13
“search unit” in claim(s) 5-8, 10 & 12 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1-2, 4, 7, 10-12 & 14: ‘acquisition unit’, ‘analysis unit’ and ‘estimation unit’ referring to extracts information on image, via the news information form the news site and the preference based on the user by the search, Application ¶ [0023-0028], [0052-0055] and [0057-0058].
Claim(s) 2, 5-8, 10-13: ‘generation unit’ and ‘search unit’ referring to generates a word relating to the image and may extract news associated with the image by searching Application ¶ [0054-0057].   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea, as a mental process, without significantly more.
Regarding independent claim(s) 1, it recites an image information acquisition unit that acquires an image associated with a user and accessory information including information on at least an imaging date of the image; a news information acquisition unit that acquires news information indicating contents of news distributed by a news site; an image analysis unit that analyzes image contents from the image. These limitations under their broadest reasonable interpretation, encompass a mental process of identifying and remembering a current event and images associated with that event which can be performed in the human mind. To elaborate, a human with their eyes and mental processing functions can gather information and identify when an event or image observed occurred or the date of that occurrence. Additionally, a person that was present at an event a day or two before, and then a newspaper or news outlet reports on the event that the person was present for, the person’s mental processes will allow him/her to remember and identify that the news images and reporting is about the event he was previously at and through mental function analysis the person can recall the date of the image and contents of the image. Furthermore, the human mind or mental processing functions can process and analyze an event that occurred, identify and remember the date and time the event associated with images occurred. 
The claim recites a few additional elements: an estimation unit that estimates a preference of the user on the basis of the image contents grasped by processing of the image analysis unit and the news information at a time corresponding to the imaging date. This limitation under its broadest reasonable interpretation is recited as at a high level of generality, for example two friends can estimate the preferences or desires or interests of the other friend based on past experiences and behaviors of the other friend. The friends can observe one another over a time period, in various situations and dates and times and make an estimate on how one friend may react or prefer to behave in a given situation. The friends could also use that information observed to determine or estimate what the friend prefers on specific dates, for example on a birthday or anniversary or other holiday based on the information gathered from previous years and from learning each other’s behaviors and preferences. This type of preference estimation amounts to mere human behavior, is a form of insignificant extra-solution activity. Thus, the judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. All elements of this claim amount to no more than processes capable of being carried out by the human mind or insignificant extra-solution activity, and thus do not provide significantly more than the judicial exception. The claim is not patent eligible.
With regards to claims 2-6, the additional elements do not integrate into a practical application or amount to significantly more than a judicial exception for the same reasons as stated for claim 1. The human mind can analyze and understand images associated with current events, particularly events in which the person was attending or interactions that the person previously had, even when those events are printed in a newspaper because the person can read, remember and analyze the date and time the images were captured due to the person’s own personal observation.  
With regards to claims 7-9, 11 and 13-14, the additional elements do not integrate into a practical application or amount to significantly more than a judicial exception for the same reasons as stated for claim 1. Additionally, the human mind can perform or understand keywords that trigger memories associated with particular events. The human mind can analyze and understand keywords associated with current events, dates of events, or interactions previously had. For example, the date of an anniversary is a keyword that triggers a memory in the person’s human mind allowing for the person to identify and remember images from that date. 
                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0078105 A1, hereinafter Nakamura) in view of Grossman (US 2018/0197221 A1, hereinafter Grossman).
Regarding independent claim(s) 1, Nakamura discloses an information processing apparatus comprising: an image information acquisition unit that acquires an image associated with a user and accessory information including information on at least an imaging date of the image (Nakamura discloses the user viewing such news article has to think of a search query on the basis of what is described in the news article and perform a web search in order to acquire the detailed information (the official name, location and contact information of the sales spot in this case). The spot management information 400 includes a "facility name or store name", a "URL", an "address", a "phone number", "latitude/longitude", a "business category", "business hours", a "menu", a "reputation", "image data", a "map guide", and the like as information items. The detailed information providing server 140 includes a news information acquisition unit 901. That the news information acquisition unit 901 acquires the news information (a user viewing a news article or the like). Photo data illustrating the appearance of the spot and/or the service provided thereat is stored under the "image data". for example, where a distribution source, distribution date and time, and a URL of the news article are displayed, (see Nakamura: Para. 0040-0045, 0064-0067, 0075, 0090-0095, 0116 and FIG. 6). This reads on the claim concepts of an information processing apparatus comprising: an image information acquisition unit that acquires an image associated with a user and accessory information including information on at least an imaging date of the image);
a news information acquisition unit that acquires news information indicating contents of news distributed by a news site (Nakamura discloses a spot management information acquisition unit 902, a search log information acquisition unit 903, a query analysis unit 904, and an associated information generation unit 905.  Upon receiving the notification from the notification unit 803 of the news providing server 130 that the news information is newly stored, the news information acquisition unit 901 transmits a request to acquire the newly stored news information. The news providing server 130 transmits the newly stored news information to the detailed information providing server 140 so that the news information acquisition unit 901 acquires the news information (provides a news site on which a user views the news article of the news information and news information transmitted from a distribution source), (see Nakamura: Para. 0043-0044, 0075, 00900-0103 and 0208). This reads on the claim concepts of a news information acquisition unit that acquires news information indicating contents of news distributed by a news site);
the news information at a time corresponding to the imaging date (Nakamura discloses the spot management information 400 includes a "facility name or store name", a "URL", an "address", a "phone number", "latitude/longitude", a "business category", "business hours", a "menu", a "reputation", "image data", a "map guide", and the like as information items. The text data includes metadata added to image data or video data that can be viewed on a network. The detailed information providing server 140 includes a news analysis program 141, a detailed information providing program 142 and an associated information. The header 610 includes a news information ID of the news information 600, a distribution source of a news article, distribution date and time of the news article, and a URL of a link destination used to access the news information, (see Nakamura: Para. 0045-0052, 0064-0067, 0076, 0116 and FIG. 6, 13 & 16). This reads on the claim concepts of the news information at a time corresponding to the imaging date). 
However, Nakamura does not appear to specifically disclose an image analysis unit that analyzes image contents from the image; and an estimation unit that estimates a preference of the user on the basis of the image contents grasped by processing of the image analysis unit.
In the same field of endeavor, Grossman discloses an image analysis unit that analyzes image contents from the image (Grossman discloses the search results may be presented to the user as options related to relevant products or services. The techniques involve identifying relevant keywords based upon an image. The image may then be analyzed to obtain keywords associated with the object. The keywords may be used to search general news sites for news articles matching the keywords, such as by using a search engine, (see Grossman: Para. 0023-0033, 0036-0040 and 0094). This reads on the claim concepts of an image analysis unit that analyzes image contents from the image); and       
an estimation unit that estimates a preference of the user on the basis of the image contents grasped by processing of the image analysis unit (Grossman discloses data sources providing information regarding products or services associated with an object in an image based upon keywords derived from analysis of the image. The user may right-click (or long press) on the image while a special-purpose application is running to access an option to select the image for processing.  The server 140 may perform the image analysis or may send the image (or portions thereof) to one or more image services 240 for analysis. User preferences, the purchase option data may include products generally similar to the identified object in the electronic image. From the results of such searching, a list of service recommendations may be generated and presented to the user (see Grossman: Para. 0034-0044, 0047-0048 and 0089-0094). This reads on the claim concepts of an estimation unit that estimates a preference of the user on the basis of the image contents grasped by processing of the image analysis unit) and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing of Nakamura in order to have incorporated the image analysis, as disclosed by Grossman, since both of these are directed to the identification of products or services may be used to facilitate electronic commerce transactions by presenting options to a user, which may be purchase options for acquiring the identified products or services. The techniques involve identifying relevant keywords based upon an image. The image may be analyzed using computer image recognition techniques to generate labels associated with the image. Information processing refers to the manipulation of digitized information by computers and other digital electronic equipment, known collectively as information technology. Information processor processes information to produce understandable results. The processing may include the acquisition, recording, assembly, retrieval or dissemination of information. The internet has created vast new sources of content linked around the world. News organizations have started to use artificial intelligence to generate automated content, tag digital text, and reformat articles. Data from sites matching the keywords may be used to generate datasets of information relating to options for acquiring the relevant products or services. Electronic image including a representation of an object within the image; identifying a plurality of labels associated with the image, wherein at least one of the labels is associated with the object; identifying a plurality of keywords associated with the electronic image based upon the plurality of labels; generating an option dataset containing a plurality of data entries indicating options based upon the plurality of keywords, each option being associated with a service; and/or causing one or more of the options indicated by the data entries to be presented to a user for review. Incorporating the teachings of Grossman into Nakamura would produce the image may be obtained from a web site accessed by the user, or the image may be captured by the user via a camera of a mobile device. The image or mobile device may be associated with a geographic location, which may be used to further improve product or service search accuracy, as disclosed by Grossman, (see Abstract).
Regarding dependent claim(s) 2, the combination of Nakamura and Grossman discloses the apparatus as in claim 1. However, Nakamura does not appear to specifically disclose further comprising: an associated information generation unit that generates information associated with the preference of the user estimated by the estimation unit.
In the same field of endeavor, Grossman discloses further comprising: an associated information generation unit that generates information associated with the preference of the user estimated by the estimation unit (Grossman discloses the server 140 may perform the image analysis or may send the image (or portions thereof) to one or more image services 240 for analysis. User preferences, the purchase option data may include products generally similar to the identified object in the electronic image (may include only information regarding products). From the results of such searching, a list of service recommendations may be generated and presented to the user. The evaluation data sources may provide information associated with images (products or services related), (see Grossman: Para. 0034-0044, 0047-0048 and 0089-0094). This reads on the claim concepts of further comprising: an associated information generation unit that generates information associated with the preference of the user estimated by the estimation unit).
Regarding dependent claim(s) 3, the combination of Nakamura and Grossman discloses the apparatus as in claim 2. However, Nakamura does not appear to specifically disclose wherein the information associated with the preference of the user includes information on a product or service to be recommended to the user. 
   In the same field of endeavor, Grossman discloses wherein the information associated with the preference of the user includes information on a product or service to be recommended to the user (Grossman discloses the server 140 may perform the image analysis or may send the image (or portions thereof) to one or more image services 240 for analysis. User preferences, the purchase option data may include products generally similar to the identified object in the electronic image (may include only information regarding products). From the results of such searching, a list of service recommendations may be generated and presented to the user. The evaluation data sources may provide information associated with images (products or services related). The list may include a recommendation level or ranking of the services. A user products or services related to an electronic image identified by the user, (see Grossman: Para. 0034-0044, 0047-0048, 0077, 0089-0095 and FIG. 10). This reads on the claim concepts of wherein the information associated with the preference of the user includes information on a product or service to be recommended to the user).
Regarding dependent claim(s) 4, the combination of Nakamura and Grossman discloses the apparatus as in claim 1. Nakamura further discloses wherein the estimation unit estimates a degree of the preference of the user from the news information (Nakamura discloses this is because the user is likely to perform a search on the basis of the search query being displayed when a search query used to search for the detailed information desired by the user viewing the news article matches the search query being displayed. The degree of association between the search query displayed as the detailed information and the news article can be calculated by monitoring the use status of the search query displayed as the detailed information, (see Nakamura: 0213). This reads on the claim concepts of wherein the estimation unit estimates a degree of the preference of the user from the news information). 
Regarding claim 17 (drawn method): claim 17 is method claims respectively that correspond to apparatus of claim 1. Therefore, 17 is rejected for at least the same reasons as the apparatus of 1.
Regarding dependent claim(s) 18, the combination of Nakamura and Grossman discloses the method as in claim 17. However, Nakamura does not appear to specifically disclose further comprising: generating information associated with the estimated preference of the user, by the information processing apparatus.
In the same field of endeavor, Grossman discloses further comprising: generating information associated with the estimated preference of the user, by the information processing apparatus (Grossman discloses the server 140 may perform the image analysis or may send the image (or portions thereof) to one or more image services 240 for analysis. User preferences, the purchase option data may include products generally similar to the identified object in the electronic image (may include only information regarding products). From the results of such searching, a list of service recommendations may be generated and presented to the user. The evaluation data sources may provide information associated with images (products or services related), (see Grossman: Para. 0034-0044, 0047-0048 and 0089-0094). This reads on the claim concepts of further comprising: generating information associated with the estimated preference of the user, by the information processing apparatus).
Regarding independent claim(s) 19, Nakamura discloses a non-transitory, tangible computer-readable storage medium which stores a program for causing a computer to realize: a function of acquiring an image associated with a user and accessory information including information on at least an imaging date of the image (Nakamura discloses a CPU (Central Processing Unit) 201, a ROM (Read Only Memory) 202, a RAM (Random Access Memory) 203, and a storage unit 204 (information providing program stored in the storage unit). The user viewing such news article has to think of a search query on the basis of what is described in the news article and perform a web search in order to acquire the detailed information (the official name, location and contact information of the sales spot in this case). The spot management information 400 includes a "facility name or store name", a "URL", an "address", a "phone number", "latitude/longitude", a "business category", "business hours", a "menu", a "reputation", "image data", a "map guide", and the like as information items. The detailed information providing server 140 includes a news information acquisition unit 901. That the news information acquisition unit 901 acquires the news information (a user viewing a news article or the like). Photo data illustrating the appearance of the spot and/or the service provided thereat is stored under the "image data". for example, where a distribution source, distribution date and time, and a URL of the news article are displayed, (see Nakamura: Para. 0040-0045, 0050-0060, 0064-0067, 0075, 0090-0095, 0116 and FIG. 6). This reads on the claim concepts of a non-transitory, tangible computer-readable storage medium which stores a program for causing a computer to realize: a function of acquiring an image associated with a user and accessory information including information on at least an imaging date of the image);
a function of acquiring news information indicating contents of news distributed by a news site; (Nakamura discloses a spot management information acquisition unit 902, a search log information acquisition unit 903, a query analysis unit 904, and an associated information generation unit 905.  Upon receiving the notification from the notification unit 803 of the news providing server 130 that the news information is newly stored, the news information acquisition unit 901 transmits a request to acquire the newly stored news information. The news providing server 130 transmits the newly stored news information to the detailed information providing server 140 so that the news information acquisition unit 901 acquires the news information (provides a news site on which a user views the news article of the news information and news information transmitted from a distribution source), (see Nakamura: Para. 0043-0044, 0075, 00900-0103 and 0208). This reads on the claim concepts of a function of acquiring news information indicating contents of news distributed by a news site);
the news information at a time corresponding to the imaging date (Nakamura discloses the spot management information 400 includes a "facility name or store name", a "URL", an "address", a "phone number", "latitude/longitude", a "business category", "business hours", a "menu", a "reputation", "image data", a "map guide", and the like as information items. The text data includes metadata added to image data or video data that can be viewed on a network. The detailed information providing server 140 includes a news analysis program 141, a detailed information providing program 142 and an associated information. The header 610 includes a news information ID of the news information 600, a distribution source of a news article, distribution date and time of the news article, and a URL of a link destination used to access the news information, (see Nakamura: Para. 0045-0052, 0064-0067, 0076, 0116 and FIG. 6, 13 & 16). This reads on the claim concepts of the news information at a time corresponding to the imaging date). 
However, Nakamura does not appear to specifically disclose a function of analyzing image contents from the image; and a function of estimating a preference of the user on the basis of the image contents grasped by processing of the analyzing.
In the same field of endeavor, Grossman discloses a function of analyzing image contents from the image (Grossman discloses the search results may be presented to the user as options related to relevant products or services. The techniques involve identifying relevant keywords based upon an image. The image may then be analyzed to obtain keywords associated with the object. The keywords may be used to search general news sites for news articles matching the keywords, such as by using a search engine, (see Grossman: Para. 0023-0033, 0036-0040 and 0094). This reads on the claim concepts of a function of analyzing image contents from the image); and
a function of estimating a preference of the user on the basis of the image contents grasped by processing of the analyzing (Grossman discloses data sources providing information regarding products or services associated with an object in an image based upon keywords derived from analysis of the image. The user may right-click (or long press) on the image while a special-purpose application is running to access an option to select the image for processing.  The server 140 may perform the image analysis or may send the image (or portions thereof) to one or more image services 240 for analysis. User preferences, the purchase option data may include products generally similar to the identified object in the electronic image. From the results of such searching, a list of service recommendations may be generated and presented to the user (see Grossman: Para. 0034-0044, 0047-0048 and 0089-0094). This reads on the claim concepts of a function of estimating a preference of the user on the basis of the image contents grasped by processing of the analyzing) and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing of Nakamura in order to have incorporated the image analysis, as disclosed by Grossman, since both of these are directed to the identification of products or services may be used to facilitate electronic commerce transactions by presenting options to a user, which may be purchase options for acquiring the identified products or services. The techniques involve identifying relevant keywords based upon an image. The image may be analyzed using computer image recognition techniques to generate labels associated with the image. Information processing refers to the manipulation of digitized information by computers and other digital electronic equipment, known collectively as information technology. Information processor processes information to produce understandable results. The processing may include the acquisition, recording, assembly, retrieval or dissemination of information. The internet has created vast new sources of content linked around the world. News organizations have started to use artificial intelligence to generate automated content, tag digital text, and reformat articles. Data from sites matching the keywords may be used to generate datasets of information relating to options for acquiring the relevant products or services. Electronic image including a representation of an object within the image; identifying a plurality of labels associated with the image, wherein at least one of the labels is associated with the object; identifying a plurality of keywords associated with the electronic image based upon the plurality of labels; generating an option dataset containing a plurality of data entries indicating options based upon the plurality of keywords, each option being associated with a service; and/or causing one or more of the options indicated by the data entries to be presented to a user for review. Incorporating the teachings of Grossman into Nakamura would produce the image may be obtained from a web site accessed by the user, or the image may be captured by the user via a camera of a mobile device. The image or mobile device may be associated with a geographic location, which may be used to further improve product or service search accuracy, as disclosed by Grossman, (see Abstract).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0078105 A1, hereinafter Nakamura) in view of Grossman (US 2018/0197221 A1, hereinafter Grossman) and in view of Iwamoto (US 2008/0250452 A1, hereinafter Iwamoto).
Regarding dependent claim(s) 5, the combination of Nakamura and Grossman discloses the apparatus as in claim 1. However, the combination of Nakamura and Grossman do not appear to specifically disclose a news search unit that extracts news associated with the image from distributed articles of a plurality of the news sites designated in advance, on the basis of the information on the imaging date.
In the same field of endeavor, Iwamoto discloses a news search unit that extracts news associated with the image from distributed articles of a plurality of the news sites designated in advance, on the basis of the information on the imaging date (Iwamoto discloses searching unit, which searches for content using content-related keywords based on the search conditions of content that have been applied as input by a user, and content searching unit applies the results of searching to search result presentation unit. The content is information that includes images, and for example, may be a broadcast program (plurality of the news sites). The content-affiliated information includes the information keywords: news, economy, sports and browsed on the Internet include articles. The delivery information is information that specifies the delivery medium and delivery time slot of the content, and for example, is information such as the broadcast channel and broadcast time and date for a broadcast program (such as the broadcast starting time and the broadcast ending time), (see Iwamoto: Para. 0081-0088, 0103, 0144 and 0159-0164). This reads on the claim concepts of a news search unit that extracts news associated with the image from distributed articles of a plurality of the news sites designated in advance, on the basis of the information on the imaging date).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing with image of Nakamura and Grossman in order to have incorporated a broadcast program (plurality of the news sites), as disclosed by Iwamoto, since both of these are directed to a user searches or selects content that he or she wishes to view from among a vast volume of content such as broadcast programs, information related to this content (hereinbelow referred to as "content-related information") is used. Content-related information includes descriptions or keywords related to the content of the program such as members of the cast, topics, and objects that appear, or keywords or relevant descriptions such as impressions and reviews of the program. Media shapes up the way you stay up to date with the goings-on around the world. A daily dose of updates is what you look for every morning when you wake up. For digital platforms impacts the society and lets you stay alert while you are on the move, it has become the need of the hour. News Apps provide you relevant content as per your preference that you can access with ease anywhere and at any time of the day. More and more users receive updates through social platforms like Facebook and Twitter. As celebrities and leading politicians use such platforms to deliver their concerns, many people are influenced by what appears on their profiles. The internet that enables News Media to bring coverage to the global audience. A certain effectiveness can be expected in a news program or in some documentary programs in which the pattern of the telops or the utterances of individuals follow rules or formats to a degree, technological difficulties are encountered in the acquisition of these keywords in, for example, variety programs in which the patterns of subtitles or the utterances of individuals follow no specific formats or rules. Incorporating the teachings of Iwamoto into Nakamura and Grossman would produce information relating to content such as a broadcast program is collected from a wide range of sources, as disclosed by Iwamoto, (see Abstract).
Regarding dependent claim(s) 6, the combination of Nakamura, Grossman and Iwamoto discloses the apparatus as in claim 5. However, the combination of Nakamura and Iwamoto do not appear to specifically disclose wherein the accessory information includes information on an imaging location, and the news search unit extracts news associated with the image using the information on the imaging location.
In the same field of endeavor, Grossman discloses wherein the accessory information includes information on an imaging location, and the news search unit extracts news associated with the image using the information on the imaging location (Grossman discloses the location associated with the user may be identified by identifying a location associated with the electronic image based upon location metadata associated with the electronic image. The object may then be identified at least in part based upon a user selection of a location within the image. The keywords may be used to search general news sites for news articles matching the keywords, such as by using a search engine (filtered by location) such as an image accompanying a news story and provide information to the client computing device, (see Grossman: Para. 0033-0040 and 0094). This reads on the claim concepts of wherein the accessory information includes information on an imaging location, and the news search unit extracts news associated with the image using the information on the imaging location).       
Regarding dependent claim(s) 7, the combination of Nakamura, Grossman and Iwamoto discloses the apparatus as in claim 5. However, the combination of Nakamura and Iwamoto do not appear to specifically disclose wherein the image analysis unit includes a word generation unit that generates a word associated with the image contents, and the news search unit extracts news associated with the image using the generated word.          
	In the same field of endeavor, Grossman discloses wherein the image analysis unit includes a word generation unit that generates a word associated with the image contents, and the news search unit extracts news associated with the image using the generated word (Grossman discloses this may be achieved by searching a database of known words or by searching for matching words or phrases, such as via a search engine (such keywords as search terms). The keywords may be used
to search general news sites for news articles matching the keywords. The user may select an image containing an object of interest from a web site 210, such as an image accompanying a news story, (see Grossman: Para. 0033-044 and 0055-0063). This reads on the claim concepts of wherein the image analysis unit includes a word generation unit that generates a word associated with the image contents, and the news search unit extracts news associated with the image using the generated word). 
Regarding dependent claim(s) 8, the combination of Nakamura, Grossman and Iwamoto discloses the apparatus as in claim 5. However, the combination of Nakamura and Iwamoto do not appear to specifically disclose wherein the news search unit extracts news associated with the image by searching for news articles including a predetermined specific keyword. 
In the same field of endeavor, Grossman discloses wherein the news search unit extracts news associated with the image by searching for news articles including a predetermined specific keyword (Grossman discloses this may be achieved by searching a database of known words or by searching for matching words or phrases, such as via a search engine (such keywords as search terms). The keywords may be used to search general news sites for news articles matching the keywords. The user may select an image containing an object of interest from a web site 210, such as an image accompanying a news story. keywords are too specific (predetermined) or irrelevant, while excess purchase options may indicate that the keywords are too general or broad to specifically identify relevant products or services. For example, searching news articles associated with a celebrity, (see Grossman: Para. 0033-044, 0055-0063 and 0074). This reads on the claim concepts of wherein the news search unit extracts news associated with the image by searching for news articles including a predetermined specific keyword). 
Regarding dependent claim(s) 9, the combination of Nakamura, Grossman and Iwamoto discloses the apparatus as in claim 8. However, the combination of Nakamura and Iwamoto do not appear to specifically disclose wherein the predetermined specific keyword includes at least one of crowd, rush, expensive, pricey, Memorial Day, anniversary, precious, or rare. 
In the same field of endeavor, Grossman discloses wherein the predetermined specific keyword includes at least one of crowd, rush, expensive, pricey, Memorial Day, anniversary, precious, or rare (Grossman discloses keywords associated with product searches, the keywords associated with services may be more heavily skewed towards context labels or keywords associated therewith. For example, labels indicating snow or a crowd may be of limited relevance for products, but may be of greater relevance for identifying services associated with snow removal or concerts. Thus, in some embodiments, separate algorithms may be employed to identify and filter keywords for services from those used for products. keywords are too specific (predetermined) or irrelevant, while excess purchase options may indicate that the keywords are too general or broad to specifically identify relevant products or services, (see Grossman: Para. 0074 and 0090). This reads on the claim concepts of wherein the predetermined specific keyword includes at least one of crowd).
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0078105 A1, hereinafter Nakamura) in view of Grossman (US 2018/0197221 A1, hereinafter Grossman) and in view of Kurata et al. (US 2017/0161338 A1, hereinafter Kurata).
Regarding dependent claim(s) 10, the combination of Nakamura and Grossman discloses the apparatus as in claim 1. However, the combination of Nakamura and Grossman do not appear to specifically disclose further comprising: a storage device that stores a plurality of the images associated with the user; and an image search unit that searches an image group stored in the storage device for an image having high relevancy with the news information, wherein the estimation unit estimates the preference of the user from an image hit by the search by the image search unit and the news information used for the search.  
In the same field of endeavor, Kurata discloses further comprising: a storage device that stores a plurality of the images associated with the user; and an image search unit that searches an image group stored in the storage device for an image having high relevancy with the news information (Kurata discloses the storage unit 920 is a device used to store various data and store information on the behavior pattern in a behavior pattern database (behavior of the user of the information). Recommendation of content, which is likely to be preferable for a user (information on still image, moving image, text, music, television program, user's personal RSS, weather forecast, future schedule, mail, SMS, and other text, audio, and image), to the user based on a user-set keyword is developed. The information relating to content browsed or viewed by the user of the information processing device 100 may be stored in a content consumption history (information relating to user's preference or a content consumption history). There is a case where some users prefer political or economic news in a commuting time slot in the morning but prefer sport news, (see Kurata: Para. 0028-0034, 0040-0044, 0050-0060 and 0132-0188). This reads on the claim concepts of further comprising: a storage device that stores a plurality of the images associated with the user; and an image search unit that searches an image group stored in the storage device for an image having high relevancy with the news information),
wherein the estimation unit estimates the preference of the user from an image hit by the search by the image search unit and the news information used for the search (Kurata discloses the information relating to the preference of the user of the information processing device, which is stored in the preference database (browsed or viewed by the user), which is estimates behavior of the user. The content server group 10 is configured to include one or more servers, and holds content that is composed of information on still image, moving image, text, music, television program, and other text, audio, and image. The user of the information processing device or a search condition that is set by the user and thus may create a list of content to be recommended for each cluster. The content is a news article, the content information category is information relating to a genre of the news that can be set in the content, (see Kurata: Para. 0034-0036 and 0040-0058). This reads on the claim concepts of wherein the estimation unit estimates the preference of the user from an image hit by the search by the image search unit and the news information used for the search). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing with image of Nakamura and Grossman in order to have incorporated storage device that stores, as disclosed by Kurata, since both of these are directed to techniques for automatic extraction and recommendation of content, which is likely to be preferable for a user (information on still image, moving image, text, music, television program, and other text, audio, and image), to the user based on a user-set keyword. There is provided an information processing device including: a controller configured to determine a time slot suitable for outputting content by estimating behavior of a user and to extract an amount of content capable of outputting during the time slot based on information relating to preference of the user. A computer program for causing a computer to execute: determining a time slot suitable for outputting content by estimating behavior of a user; and extracting an amount of content capable of outputting during the time slot based on information relating to preference of the user. Preferences are options or a setting that allow the user to configure the product works. For example, a program may allow the user to set the preference to how they want the layout of a program to display. perform routine tasks for users by interacting with the Internet of Things devices and digital services. This is a section of the CPU that holds program instructions, input data, and intermediate results. Alternatively referred to as digital storage, storage, storage media, or storage medium, a storage device is any hardware capable of holding information either temporarily or permanently. The technologies used to store data do too, with higher requirements for storage space. The information that’s most likely to reach the next stage is either interesting or familiar. Incorporating the teachings of Kurata into Nakamura and Grossman would produce an information processing device is capable of providing a user with content to be recommended to the user in the most appropriate form, as disclosed by Kurata, (see Abstract).
 Regarding dependent claim(s) 11, the combination of Nakamura, Grossman and Kurata discloses the apparatus as in claim 10. However, the combination of Grossman and Kurata do not appear to specifically disclose further comprising: a news information list generation unit that collects news articles from a plurality of the news sites designated in advance, via the news information acquisition unit, and generates a news information list in which the news information including a date, a location, and an associated keyword is organized for each matter of the collected news articles. 
 In the same field of endeavor, Nakamura discloses further comprising: a news information list generation unit that collects news articles from a plurality of the news sites designated in advance, via the news information acquisition unit (Nakamura discloses the news information ID is "news X"). As a result, "AA CCC" is stored under the "search query" in association with the news article of the news information. For example, to analyze a plurality of news articles associated with one news article in generating the associated information of the one news article. FIG. 7 illustrates an example where, among a plurality of search results obtained by performing a search with the search query. the detailed information providing server 140 includes a news information acquisition unit. The search query is used to acquire some information on the Internet (network), (see Nakamura: Para. 0036-0040, 0080-0084, 0091-0095, 0194 and FIG. 7). This reads on the claim concepts of further comprising: a news information list generation unit that collects news articles from a plurality of the news sites designated in advance, via the news information acquisition unit), and 
generates a news information list in which the news information including a date, a location, and an associated keyword is organized for each matter of the collected news articles (Nakamura discloses the associated information 700 includes a "news article", a "news information ID", a "search query", and "detailed information" as information items.  The news article of the news information (such as the body 620 of the news information 600) acquired from the news providing server is included under the news article (news X and news Y). A distribution source of a news article, distribution date and time of the news article. A location is included in parentheses such as (Tokyo station). The news article includes an expression (keyword) identical to an expression forming each search query included in the search log information acquired by the search log information acquisition unit (a keyword corresponding to the search query), (see Nakamura: Para. 0075-0084, 0095, 0158-0160 and FIG. 7). This reads on the claim concepts of generates a news information list in which the news information including a date, a location, and an associated keyword is organized for each matter of the collected news articles).
Regarding dependent claim(s) 12, the combination of Nakamura, Grossman and Kurata discloses the apparatus as in claim 11. However, the combination of Nakamura and Grossman do not appear to specifically disclose wherein the image search unit searches the image group stored in the storage device for an image having high relevancy with the date, the location, and the associated keyword of the news information, and the estimation unit estimates the preference of the user on the basis of the image hit by the search by the image search unit and the information used for the search.
In the same field of endeavor, Kurata discloses wherein the image search unit searches the image group stored in the storage device for an image having high relevancy with the date, the location, and the associated keyword of the news information (Kurata discloses the storage unit 920 is a device used to store various data and store information on the behavior pattern in a behavior pattern database (behavior of the user of the information). Recommendation of content, which is likely to be preferable for a user (information on still image, moving image, text, music, television program, user's personal RSS, weather forecast, future schedule, mail, SMS, and other text, audio, and image), to the user based on a user-set keyword is developed. The information relating to content browsed or viewed by the user of the information processing device 100 may be stored in a content consumption history (information relating to user's preference or a content consumption history). plurality of users may include a viewing log or operation log of content in all situations for each user, a user living area, a usage area, a content viewing time slot, a result of content situation estimation, and a content's keyword. There is a case where some users prefer political or economic news in a commuting time slot in the morning but prefer sport news and the content server group 10 may include information on keyword of content, (see Kurata: Para. 0028-0034, 0040-0044, 0050-0060, 0072-0074, 0132-0188 and FIG. 3). This reads on the claim concepts of wherein the image search unit searches the image group stored in the storage device for an image having high relevancy with the date, the location, and the associated keyword of the news information), and 
the estimation unit estimates the preference of the user on the basis of the image hit by the search by the image search unit and the information used for the search (Kurata discloses the information relating to the preference of the user of the information processing device, which is stored in the preference database (browsed or viewed by the user), which is estimates behavior of the user. The content server group 10 is configured to include one or more servers, and holds content that is composed of information on still image, moving image, text, music, television program, and other text, audio, and image. The user of the information processing device or a search condition that is set by the user and thus may create a list of content to be recommended for each cluster. The content is a news article, the content information category is information relating to a genre of the news that can be set in the content, (see Kurata: Para. 0034-0036 and 0040-0058). This reads on the claim concepts of the estimation unit estimates the preference of the user on the basis of the image hit by the search by the image search unit and the information used for the search).            
Regarding dependent claim(s) 13, the combination of Nakamura, Grossman and Kurata discloses the apparatus as in claim 11. However, the combination of Grossman and Kurata do not appear to specifically disclose wherein in a case where the news information on a news article including a predetermined specific keyword is listed in the news information list, the news information list generation unit adds identification information indicating a matter of the news article including the specific keyword.
In the same field of endeavor, Nakamura discloses wherein in a case where the news information on a news article including a predetermined specific keyword is listed in the news information list, the news information list generation unit adds identification information indicating a matter of the news article including the specific keyword (Nakamura discloses the associated information generation unit 905 lists into the associated information 700 a news information ID of the news information including the news article acquired in step S1002 and the search query determined to be included in the news article being analyzed. A keyword corresponding to the search query is included in a news article available on the Internet, and store detailed information in association with the news article into an associated information DB when determining that the keyword is included, the detailed information, (see Nakamura: Para. 0037, 0095-0099 and 0108-0117). This reads on the claim concepts of wherein in a case where the news information on a news article including a predetermined specific keyword is listed in the news information list, the news information list generation unit adds identification information indicating a matter of the news article including the specific keyword). 
Regarding dependent claim(s) 15, the combination of Nakamura, Grossman and Kurata discloses the apparatus as in claim 10. However, the combination of Nakamura and Grossman do not appear to specifically disclose wherein the storage device stores a plurality of images associated with each of a plurality of users. 
In the same field of endeavor, Kurata discloses wherein the storage device stores a plurality of images associated with each of a plurality of users (Kurata discloses the log information of a plurality of users, and the information stored in the preference database. Examples of the information relating to the preference of the user of the information processing device 100, which is stored in the preference database 112 include information obtained by setting a cluster to which the user belongs from a history of access to content or a search condition. Preferable for a user (information on still image, moving image, text, music, television program, and other text, audio, and image). the storage unit 920 include a magnetic storage device and stored in a preference database, which is for users, (see Kurata: Para. 0027-0035, 0040, 0050-0059 and 0130). This reads on the claim concepts of wherein the storage device stores a plurality of images associated with each of a plurality of users).    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0078105 A1, hereinafter Nakamura) in view of Grossman (US 2018/0197221 A1, hereinafter Grossman) in view of Kurata et al. (US 2017/0161338 A1, hereinafter Kurata) and in view of Kageyama (US 2018/0268066 A1, Kageyama).
Regarding dependent claim(s) 14, the combination of Nakamura, Grossman and Kurata discloses the apparatus as in claim 13. However, the combination of Nakamura, Grossman and Kurata do not appear to specifically disclose wherein in a case where an image having high relevancy with the news information to which the identification information is added is hit by the search, the estimation unit determines a degree of the preference of the user corresponding to the matter of the news information to which the identification information is added, from the identification information.
In the same field of endeavor, Kageyama discloses wherein in a case where an image having high relevancy with the news information to which the identification information is added is hit by the search, the estimation unit determines a degree of the preference of the user corresponding to the matter of the news information to which the identification information is added, from the identification information (Kageyama discloses servers of electronic bulletin boards, dictionary/glossary sites, talent agencies' sites, social networking service sites, news sites providing various genres of news, blog sites, or product and service providing companies' sites on the network. The information providing server 30 then uses the search query to acquire the information related to the content from the external servers. For example, the channel on which the content is provided, the date and time of broadcast, the program title, the images and sounds, a period of time elapsed since the starting of the content. The content-specific information may include a content-specific information identifier for uniquely identifying the content and/or a plurality of scenes included in the content. The scoring unit 310 calculates the scores of the acquired related information based on the degrees of similarity between the search queries and the related information, associates the calculated scores with the related information, and sorts the related information in accordance with the calculated scores. The instruction information in association with user identification information for uniquely identifying the user or unique address information specified by the user. The history storage unit 312 can store the history information of other users similar in preference and interest to the user operating the instruction input unit. The history information and adds weights to the groups, and adds weights to the external sites as sources of the related information belonging to the plurality of groups to execute modeling of the interest areas, (see Kageyama: Para. 0022-0035, 0040-0056, 0057-0062 and 0073-0085). This reads on the claim concepts of wherein in a case where an image having high relevancy with the news information to which the identification information is added is hit by the search, the estimation unit determines a degree of the preference of the user corresponding to the matter of the news information to which the identification information is added, from the identification information). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing with image with storage device that stores of Nakamura, Grossman and Kurata in order to have incorporated degrees of similarity, as disclosed by Kageyama, since both of these are directed to information providing system providing information to a user via a communication line, which includes an interest information processing unit that receives, from a user terminal, and registers interest information indicating a target on which information provision is requested by the user, a related information processing unit that accepts a request for execution of information provision from the user, a correspondence table that has registration of addresses of information sites where, for each of targets specified by the interest information, information about the target is publicly available on a communication line, and an information providing unit that searches the correspondence table based on the interest information and notifies the user of the address of the relevant information site. It is possible to provide the user with information related to specific scenes of a program broadcast on television, radio, or the like, by the use of the internet. Information processing consists of locating and capturing information, using software to manipulate it into a desired form, and outputting the data. An Internet search engine is an example of an information-processing tool, as is any sophisticated information-retrieval system. The similarity measure is the measure of how much alike two data objects are. If the distance is small, the features are having a high degree of similarity. Whereas a large distance will be a low degree of similarity. Similarity measure refers to distance with dimensions representing features of the data object, in a dataset. If this distance is less, there will be a high degree of similarity, but when the distance is large, there will be a low degree of similarity. For example, a program may allow the user to set the preference to how they want the layout of a program to display. Incorporating the teachings of Kageyama into Nakamura, Grossman and Kurata would produce information providing system, to acquire information actually interesting to a user from sources on which the user places importance and provide the information to the user, as disclosed by Kageyama, (see Abstract).
   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0078105 A1, hereinafter Nakamura) in view of Grossman (US 2018/0197221 A1, hereinafter Grossman) and in view of Tomioka et al. (US 2019/0130216 A1, Tomioka).  
Regarding dependent claim(s) 16, the combination of Nakamura and Grossman discloses the apparatus as in claim 1. However, the combination of Nakamura and Grossman do not appear to specifically disclose wherein at least a part of the image analysis unit and the estimation unit is configured by a learned model using a neural network.
In the same field of endeavor, Tomioka discloses wherein at least a part of the image analysis unit and the estimation unit is configured by a learned model using a neural network (Tomioka discloses an estimation unit configured to estimate first geometric information using the input image and the selected learning model. Information is used that is estimated by a learning model based on an input image captured by the image capturing apparatus. the learning model is assumed to be a Convolutional Neural Network (CNN), (see Tomioka: Para. 0023-0035). This reads on the claim concepts of wherein at least a part of the image analysis unit and the estimation unit is configured by a learned model using a neural network). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the information providing with image of Nakamura and Grossman in order to have incorporated a learned model using a neural network, as disclosed by Tomioka, since both of these are directed to there is provided an information processing apparatus comprising: a holding unit configured to hold a plurality of learning models for estimating geometric information based on an input image captured by an image capturing apparatus; a selection unit configured to calculate, for each of the learning models, an evaluation value that indicates suitability of the learning model to a scene of the input image, and select a learning model from the plurality of learning models based on the evaluation values; and an estimation unit configured to estimate first geometric information using the input image and the selected learning model. They consist of three types of layers: input, hidden layers, and output. The input layer receives a signal, the hidden layer processes it, and the output layer makes a decision or a forecast about the input data. Each network layer consists of interconnected nodes (artificial neurons) that do the computation. The training data, in this case, is a large dataset that contains many examples of each image class. Each image is annotated (labeled) with a category it belongs to a cat or dog. The algorithm explores these examples, learns about the visual characteristics of each category, and eventually learns how to recognize each image class. Each layer of nodes trains on the output (feature set) produced by the previous layer. So, nodes in each successive layer can recognize more complex, detailed features – visual representations of what the image depicts. Neural Network is a special class of neural networks that are built with the ability to extract unique features from image data. Incorporating the teachings of Tomioka into Nakamura and Grossman would produce an information processing apparatus comprising: a holding unit configured to hold a plurality of learning models for estimating geometric information based on an input image captured by an image capturing apparatus; a selection unit configured to calculate, for each of the learning models, an evaluation value that indicates suitability of the learning model to a scene of the input image, as disclosed by Tomioka, (see Abstract).
                                                              Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164